Title: From Thomas Jefferson to Thomas Sim Lee, 28 June 1780
From: Jefferson, Thomas
To: Lee, Thomas Sim



Sir
Richmond June 28. 1780.

Having just received from Carolina an authentic state of things as they exist there at present, I have thought it worthy of being communicated to Congress by putting into motion our line of express riders. The sum of it is that Clinton has sailed with about 5000 men from Charlestown; but whither, is not known: that that place is garrisoned by 800
 men: that they have 2500 men at Cambden; their cavalry (the number not mentioned) a little above Cambden and one regiment at the Cheraws hill on Pedee. They have never yet crossed the boundary between the two Carolinas. Genl. De Kalb is at Hillsborough with the regulars: there are 2600 militia of North Carolina actually embodied under Generals Caswell and Rutherford, and 2500 Virginia militia are now on their march to Hillsborough where they will probably be within about five days. Governor Nash is embodying 4000 militia more of his state. I expected it would be agreeable to you to know the state of things in this quarter, and at the same time thought that were you not informed of the true cause for which the line of riders is put into motion, you might have presumed a long expected event had taken place. I have the honor to be with every sentiment of esteem & respect Your Excellency’s most obedient & most humble servt.

Th: Jefferson

